Citation Nr: 0434200	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-35 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than October 29, 
1989, for the grant of service connection for prurigo 
nodular.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from November 
1972 to August 1979.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

In April 2004, the veteran and his wife appeared before the 
undersigned and gave testimony in support of his claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).

The veteran was not provided with notice pursuant to the 
VCAA, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 on the 
issue regarding an earlier effective date.  
In the context of an effective date claim, the United States 
Court of Appeals for Veterans Claims (Court) has noted in a 
non-precedential decision that it is possible that a claimant 
could provide VA with some evidence showing an earlier 
effective date is warranted if he or she were properly 
notified of what type of evidence would substantiate the 
claim.  Greenawalt v. Principi, No. 01-2041 (U.S. Vet. App., 
March 6, 2003) (Order).  Although this decision is not 
binding on VA, it is representative of how strictly the Court 
reviews cases to determine whether there was compliance with 
the VCAA.  Thus, to ensure due process, a remand to the RO is 
required on this issue.  

In view of the above, the case is hereby REMANDED to the RO 
for the following action: 


1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), in addition to those specified 
below, are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  The RO should notify the veteran 
of what evidence is required to 
substantiate the claim for an effective 
date prior to October 29, 1989 for 
prurigo nodular, what evidence if any the 
veteran is to submit, and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  
Any notice given or action taken 
thereafter by the RO must also comply 
with the Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 
16, 2003).  The RO should undertake any 
additional action necessary in the 
further development of these claim.  

2.  When the above development has been 
completed, the RO should review the 
record and re-adjudicate the issue on 
appeal.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued, and the 
veteran and his representative should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further appellate review.  The SSOC must 
contain notice of all relevant actions 
taken on the claims, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  




Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




